October 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 FLEMING & ASSOCIATES, L.L.P N/K/A FLEMING, NOLEN & JEZ, L.L.P.,
                           Appellant

NO. 14-15-00369-CV                          V.

   CHARLES KIRKLIN, STEPHEN KIRKLIN, PAUL KIRKLIN, AND THE
               KIRKLIN LAW FIRM, P.C., Appellees
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on April 6, 2015. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Fleming & Associates, L.L.P n/k/a Fleming, Nolen & Jez, L.L.P..


      We further order this decision certified below for observance.